Citation Nr: 0106331	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee and 
ankle disability.

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased initial rating for tinnitus, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Board notes that additional medical evidence relevant to 
the veteran's back disability was received by the Board more 
than 90 days after certification of the veteran's claims to 
the Board.  Since the veteran's claim for an increased rating 
for a low back disability is being remanded, this newly 
submitted evidence will be considered by the RO prior to 
adjudication of the veteran's claim by the Board.


REMAND

The veteran claims that he is entitled to a rating in excess 
of 20 percent for his low back disability.  At his March 2000 
hearing before a hearing officer at the RO the veteran 
described flare-ups of his low back disability.  The VA 
examinations of record do not indicate whether there are 
additional limits on functional ability of the low back on 
repeated use or during flare-ups.  The Board further notes 
that in the statement of the case the veteran was only 
provided the regulation with respect to the rating of 
lumbosacral strain.  The RO must also consider whether the 
veteran is entitled to a higher rating under the criteria for 
limitation of motion of the lumbar spine and provide a copy 
of this regulation to the veteran.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand of the veteran's 
claims is required.  

In particular the Board notes that the RO attempted to obtain 
copies of a private physician's treatment records of the 
veteran.  The record does not indicate that any response was 
received from Freeman Martin, M.D.  The Veterans Claims 
Assistance Act of 2000 requires that VA notify the claimant 
and identify the records which could not be obtained, explain 
the efforts made by VA to obtain those records, and describe 
any further action to be taken by VA with respect to the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this case the veteran 
has not been notified that his medical records had not been 
obtained from Dr. Martin.  

By rating action in May 2000, the RO granted the veteran's 
claims for service connection for bilateral hearing loss and 
for tinnitus.  The veteran was granted a noncompensable 
evaluation for his hearing loss disability and a 10 percent 
rating for his tinnitus disability, each effective August 17, 
1999.  In July 2000 the veteran submitted a notice of 
disagreement with respect to the evaluations assigned for his 
bilateral hearing loss and tinnitus disabilities.  The Board 
notes that the RO has not issued a statement of the case with 
regard to these issues.  Since there has been an initial RO 
adjudication of claims and a notice of disagreement as to 
their denial, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case for the 
veteran's claim for increased ratings for bilateral hearing 
loss and tinnitus are a procedural defect requiring remand.  
See 38 U.S.C.A. § 7105; see also Manlincon v. West, 12 Vet. 
App. 238 (1999).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have recently treated him for 
bilateral hearing loss, tinnitus and low 
back and bilateral knee and ankle 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include obtaining the 
necessary authorization and again writing 
to Freeman Martin, M.D., to request 
copies of his treatment records of the 
veteran.  If the RO is unable to obtain 
any identified records the RO must 
identify to the veteran which records 
were unobtainable, the RO must describe 
to the veteran the efforts which were 
made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of the his low back 
disability.  The claims file should be 
provided to the examiner for review prior 
to the examination.  All indicated tests 
and studies, including neurological 
examination, if deemed appropriate, 
should be performed.  The examiner should 
perform tests of joint motion against 
varying resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use of the lumbar 
spine should be described.  The examiner 
should be requested to identify any 
objective evidence of pain and all 
functional loss of the lumbar spine due 
to pain.  The examiner should 
specifically indicate the range of lumbar 
spine motion performed without pain and 
the range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the low back on repeated use or during 
flare-ups, and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability on 
the veteran's ability to work.  Reasons 
and bases for all opinions expressed 
should be provided.  The rationale for 
all opinions expressed should be 
explained.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  The RO must notify the veteran and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claims.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, by VA.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  


6.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for bilateral knee and 
ankle disability and for entitlement to 
an increased rating for a low back 
disability.  With respect to the claim 
for an increased rating for a low back 
disability, the RO should consider 
application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 regarding limitation 
of motion of the lumbar spine, 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO should also consider whether the 
case should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration. 

7.  The RO should take any appropriate 
action necessary and then issue a 
statement of the case regarding the May 
2000 denial of higher initial ratings for 
bilateral hearing loss and for tinnitus.

8.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the May 2000 
supplemental statement of the case and 
must recite all the applicable laws and 
regulations, including the 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




